Citation Nr: 1645149	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  16-03 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether a rating reduction from 100 percent to zero percent effective May 1, 2014, for service-connected prostate cancer was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel







INTRODUCTION

The Veteran had active service from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which reduced, in pertinent part, the disability rating from 100 percent to zero percent effective May 1, 2014, for the Veteran's service-connected prostate cancer.  The Veteran disagreed with this decision in October 2014, challenging the propriety of the reduction in the rating for his service-connected prostate cancer ("rating reduction claim"), and contested the zero percent rating currently assigned for this disability.  He perfected a timely appeal in January 2016.

The Board observes that, in Green v. Nicholson, 21 Vet. App. 512, 2006 WL 3438028 (Vet. App.), the Court held that, in cases where a rating reduction is on appeal, "the Board must determine whether the reduction of the Veteran's disability rating was proper and must not phrase the issue in terms of whether the Veteran was entitled to an increased rating, including whether the Veteran was entitled to restoration of a previous rating."  Id., at pp. 3.  The Veteran in Green appealed the Board's denial of a claim for restoration of a 100 percent rating for service-connected prostate cancer.  Although the Board recognizes that single-judge memorandum decisions of the Court are not binding precedent, the unpublished single-judge memorandum decision of the Court in Green can be considered persuasive authority in this appeal.  

The Board next observes that the RO adjudicated an increased rating claim for service-connected prostate cancer as part of the Veteran's currently appealed rating reduction claim; the Court's decision in Green suggests that this was incorrect.  The Veteran reasonably believed that his rating reduction claim includes an increased rating claim for his service-connected prostate cancer.  See also Percy v. Shinseki, 23 Vet. App. 37 (2009) (discussing jurisdictional requirements in Veterans' appeals).


FINDING OF FACT

On October 13, 2016, VA was notified by the Veteran's nephew that the Veteran died in October 2016; the Veteran's death subsequently was confirmed by an electronic check of Social Security Administration (SSA) records.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.



		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

















Department of Veterans Affairs


